Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 
Currently, claims 20-21, 23-25 are pending in the instant application.  Claims 1-19 have been canceled, claims 23-25 are newly added, and claim 21 is withdrawn.  This action is written in response to applicant’s correspondence submitted 93/17/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Non-Final. 

Withdrawn Rejections
The rejection of claim 20 under 102(a) as anticipated by Wang is withdrawn in view of the amendment to the claims.  
The rejection of claims 20 and 22 as rejected under 35 USC 103(a) as unpatentable over Lai in view of Wang is withdrawn in view of the amendment to the claims. 
The rejection of claims 20 and 22 as rejected under 35 USC 103(a) as unpatentable over Lai in view of Wang is withdrawn in view of the amendment to the claims. 

Claims 20 and 23-25 are under examination with regard to ZIC1.  
Claim Objection
Claim 20 is objected to because of the following informalities:  the claim recites “and/or” however claims are to be complete and grammatically correct and the recitation of   and/or is not grammatically correct.  The claim should recite “and”, “or” but not “and/or” as this is not proper.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 and 23-25  are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature without significantly more and recite an abstract idea that include mental processes. The claim(s) recite(s) the natural correlation between hypermethylation of ZIC1 and presence of HPV induced precursor lesions with invasive potential and is CIN2, CIN3, or cervical adenocarcinoma.  This rejection was previously presented and is rewritten to address the amendment to the claims. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the law of nature and are not significantly more than the natural correlation.  
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims are directed to law of nature and recite an abstract idea of a mental process but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 20, the claims recite a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between methylation level and HPV induced precursor lesions with invasive potential is CIN2, CIN3, or cervical adenocarcinoma in situ.  This conclusion is supported by the recited purposes of the claimed method as set forth in the claims (whereby identification of hypermethylation is deemed a positive test result and indicates said test cells of a subject are HPV induced invasive cancer).  
With regard to claim 20 and 23-25, the claims recite the abstract idea of a mental process step, the step of “evaluating” hypermethylation in the ZIC1 gene (claim 20)  and “selecting” a subject (claim 20).  Neither the specification or the claims set forth limiting definition for the evaluating step and the steps are given the broadest reasonably interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally compares methylation of ZIC1 in a reference and sample and concludes the subject has hypermethylation and HPV induced precursor lesions with invasive potential and is CIN2, CIN3 or cervical adenocarcinoma in situ.  While the claim recites evaluating hypermethylation of said test cells by an evaluation method said evaluating comprising at least evaluating hypermethylation in said test cells this step provides no concrete steps of measuring methylation and is a step that can be performed mentally by evaluation of previously obtained data.  Additionally the step of selecting a subject is a mental process that can be accomplished mentally.  
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of evaluating hypermethylation of ZIC1 in a cell by an evaluation method does not add a meaningful limitation to the judicial exception because they amount to simply implementing the law of nature.  With regard to claim 20, with the recitation of administering treatment, this does not integrate the judicial exceptions into a practical application because the claims do not recite additional elements that use or apply the judicial exception in a manner that imposes a meaningful limit on the judicial exceptions.  While the claim recites administering treatment, this treatment is not specific and encompasses any type of therapy and does not provide any information as to how the patient is to be treated, what the treatment is, and covers any possible treatment that a doctor decides to administer and is recited at a high level of generality making the limitation in this claim at best nominal.  Claims 20 tells a relevant audience about the methylation of ZIC1 and at most adds a suggestion that the doctor take those laws into account when treating their patients and the limitation fails to meaningfully limit the claim because it does not require any particular application of the recited methylation and selecting and is at best the equivalent of merely adding the words “apply it” to the judicial exceptions. 
Claims 23 limits the cancer while claim 24-25 limit the sample.  None of these claims recite additional elements that apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 20, additional steps of the claimed evaluation method of ZIC1 is well-understood, routine, and conventional activities in the art.  The step of acquiring a test cells, including a self-sample and urine sample, evaluating hypermethylation of ZIC1 in a cell merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally the wherein step of identification of hypermethylation of ZIC1 is well-established, routine and conventional in the art.  As address in the instant specification methods of hypermethylation are currently used in scientific research (see pg. 17-18) There is no combination of elements in the claim that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  The prior art demonstrates detecting hypermethylation in promoter region of Zic1 in patients with cervical cancer (Huang 2013) and detecting Zic1 hypermethylation in gastric cancer (Wang 2009).  Thus the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine methylation of ZIC1.  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite and the claim as a whole does not amount to significantly more than the exception itself.   Claims 24-25 further limit the sample and claims 23 further limit the disease.  The dependent claims do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the ab 
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection on pages 5-6 of the remarks mailed 02/17/2022.  The response asserts the claims do not related to a law of nature without significantly more nor an abstract idea. The response asserts that the claims recite a specific hypermethylation in specific promoters used to provide specific treatments integrates the alleged judicial exception into a practical application.  The response asserts the claim requires treatment of CIN2 CIN3 or cervical adenocarcinoma in situ which has been previously detected by detection of hypermethylation in ZIC1 gene. This response has been thoroughly reviewed but not found persuasive.  The recitation of a specific gene, promoter and hypermethylation is not sufficient to integrate the judicial exception into a practical application.  The recitation of the specific gene, promoter and hypermethylation with CIN2, CIN3 and cervical adenocarcinoma in situ is the law of nature and can not be relied upon to integrate the judicial exception.  Additionally the amendment to the claims to recite administering treatment of CIN2, CIN3, or cervical adenocarcinoma in situ to the subject whose test cells or urine sample indicate the presence of hypermethylation does not recite a treatment that is specific.  While the claim does require CIN2, CIN3, or cervical adenocarcinoma in situ and subject whose test sample is hypermethylated the claim does not specify the type of treatment or a particular treatment and the recitation of administering treatment is recited at a high level of generality and does not integrate the judicial exceptions into a practical application.  The claims do not specifically identify the treatment and the administration step is not particular and is merely instructions to apply the exception in a generic way as the claim generically encompasses any treatment.  Thus the administration step does not integrate the mental analysis step into a practical application.  For these reasons and reasons of record this rejection is maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 20 with the recitation of “administering treatment to the subject whose test cells indicated the presence of hypermethylation in ZIC1 gene” is not supported by the instant specification and raises the issue of new matter.  The specification does not disclose any r treatment steps for CIN2, CIN3, or cervical adenocarcinoma in situ to the subject whose test cells or urine sample indicate the presence of hypermethylation in ZIC1 gene.  The specification is directed to a method for detecting HPV induced invasive cancer, nonHPV induced gynaecological and anogenital cancer and their high grad precancerous lesions wherein said method comprises detection of hypermethylation in ZIC1 (see pg. 4, lines 18-28 and pg. 14, lines 25-30 cont’d to pg. 15 lines 1-12).  The specification discloses methylation of ZIC1 with stage of disease (see figures 4-5) however the specification does not disclose treatment after determining hypermethylation of ZIC1.   The specification provides support for treatment of women with morphologically confirmed CIN1, CIN3 and adenocarcinoma in situ, which the claims do not encompass.  The specification and disclosure does not have support for administering treatment after hypermethylation of ZIC1 is evaluated and indicated in a subject.  No treatment is disclosed in the instant disclosure following methylation of ZIC1, as such the amendment to the claims introduced new matter. 
Response to Arguments
The response traverses the rejection on page 7 of the remarks mailed 02/17/2022.  The response asserts that one of ordinary skill in the art would understand from the specification as a whole that ZIC1 may be used as methylation marker to detect CIN2, CIN3, and adenocarcinoma in situ and which may be treated accordingly as described on page 2, lines 3-6 of the application.  This response has been reviewed but not found persuasive.  The claims require administering treatment of CIN2, CIN3, and cervical adenocarcinoma to the subject whose test cells or urine sample indicate the presence of hypermethylation in ZIC1 gene.  However the specification does not teach treatment after identification of a subject whose test cells or urine sample indicate the presence of hypermethylation in ZIC1 gene.  The specification does provide support for treatment of CIN2, CIN3 and cervical adenocarcinoma in subjects who were diagnosed by exfoliative cytology.  While the specification teaches that general medical practice comprises the treatment of all women with morphologically confirmed CIN2, CIN3, and adenocarcinoma in situ this does not provide support for treatment of women with CIN2, CIN3 or adenocarcinoma in situ that was determined by methylation of ZIC1 gene.  Morphological confirmed CIN2, CIN3 and adenocarcinoma in situ does not provide support for test sample or urine sample that indicated hypermethylation of ZIC1 gene.  The specification does not provide support for diagnosis of CIN2, CIN3, and adenocarcinoma in situ by ZIC1 hypermethylation in urine sample or self sample followed by treatment.  The combination of steps does not provide support in the instant disclosure and is new matter. For these reasons and reasons of record this rejection is maintained. 
New Grounds of Rejection
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 20, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasso (McMaster University, Aug 2014, pp. 1-72)
Hasso teaches obtaining DNA from urine samples (see pg. 16).  Hasso further teaches global methylation changes analyzed through 450k Human Methylation microarray (see pg. 9). In performing methylation changes analyzed on 450k Human Methylation microarray on urine samples, Hasso evaluates hypermethylation of urine samples by an evaluation method.  Hasso does not determine hypermethylation of ZIC1 and therefore Hasso anticipates the claims.  It is noted that the claims only require identification of  positive test result and indication of PHV-induced precursor lesions with invasive position which is CIN2, CIN3 or cervical adenocarcinoma in situ and administering treatment when hypermethylation is evaluated.  The step of evaluating hypermethylation merely requires determining if ZIC1 is methylated or not and in the instant case ZIC1 is not methylated as Hasso does not teach methylation of ZIC1.  Because ZIC1 probes are located on 450k Human Methylation microarray any evaluation of data of a urine sample encompasses evaluating hypermethylation. Additionally dependent claim 23 limits the type of invasive potential lesion which is not required in the claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, 23-25 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (WO 2016/115354 A1, cited on IDS) in view of Wang (Cancer Medicine, 2015 4(1):43-55) and Feng (Cancer Epidemiol Biomarkers Prev 2007, 16(6), pp. 1178-1183)
Lai teaches obtaining a sample from a subject, determining methylation state of ZIC1, determining hypermethylation wherein hypermethylation indicates the subject has a malignant ovarian neoplasm or endometrial cancer (see para 11 and para 57).  Lai teaches the sample comprises cervical scraping cells (See para 16)  Lai teaches identification of neoplasms of cervix and endometrium (claim 4) (see para 83 and para 86). Lai does not teach a self-sample or urine sample that is an HPV induced precursor lesion with invasive potential.
However Wang teaches ZIC1 hypermethylation in cancer and precancer group of CIN and invasive carcinoma (see supplemental data S1).  Wang teaches obtaining cervical scrapings from case and control groups and determining methylation by array hybridization (see DNA methylation array and data analysis) (lab on chip) (claim 8).  Wang further teaches analysis of HPV detection and typing. 
Feng teaches self collected urine based cervical cancer screening of CIN1, CIN2, CIN3 and hypermethylation.  Feng teaches the use of urine for cervical cancer screening.  Feng teaches isolation of genomic DNA from urine samples (see pg. 1179) and hypermethylation detection in urine samples (see pg. 1181).  Feng teaches use of a combination of biomarkers in self collected urine sample for detection of various degrees of histological confirmed cervical neoplasia (see p 1181, 2nd column). 
	It would have been prima facie obvious to one having ordinary skill in the art to have modified the method of Lai to include detection of additional samples, including cancer and precancer group of CIN as taught by Wang and include to include self-collected urine samples as taught by Feng in order to provide an additional sampling method for detecting methylation of cervical cells and analysis of CIN2, CIN3 and cervical adenocarcinoma as taught by Lai, Wang and Feng.   Because Wang  teach analysis of samples comprising cervical cells and analysis of ZIC1 methylation, Lai teaches analysis of ZIC 1 methylation analysis for detection of gynaecological cancers and Feng teaches detection of methylated biomarkers in self collected urine samples, it would have been obvious to include analysis of additional cancer and precancers, including HPV induced cancer as taught by Wang and include analysis of self collected urine as taught Feng to allow for a noninvasive sampling.   The ordinary artisan would have been had a reasonable expectation of success that additional cancers and precancers and different sample types including self sampling could be used in the method of Lai because both Wang teach analysis of ZIC methylation in cervical samples and Wang teaches analysis of CIN and HPV induced cancer, Lai teaches analysis of cervical cancers in endometrial cancer and Feng teaches analysis of methylation of biomarkers in self collected urine samples and would allow for an alternative for screening and analysis of women living in rural areas.   The ordinary artisan would have been motivated to include analysis of additional cancers and samples, as taught by Wang and Feng in the method of Lai because both Wang, Feng, and Lai teach analysis of cervical cancer and precursors including CIN1, CIN2, and CIN3 and Wang and Lai include analysis of methylation of ZIC1.   Because both Lai and Wang  teach methylation analysis of ZIC1 in cervical cells and Feng and Wang teach analysis of methylation of biomarkers in CIN1, CIN2, and CIN3, it would have been obvious to include additional cancer analysis and include a less invasive collection of self sampling for HPV invasive precursor lesions or cervical adenocarcinoma in situ identification in order to achieve the predictable result of evaluating methylation in self sampling and urine samples from a subject for precursor cancer analysis and to include treatment as taught by Lai and Wang. 


Conclusion
No claims are allowable.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634